Citation Nr: 0333214	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for a rheumatological 
disorder consistent with lupus, currently evaluated as 20 
percent disabling.  

2.  Entitlement to a rating higher than 10 percent for carpal 
tunnel syndrome with history of tendonitis of the right wrist 
during the period since December 13, 2002.  

3.  Entitlement to a compensable rating for carpal tunnel 
syndrome with history of tendonitis of the right wrist before 
December 13, 2002.  



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from January 1993 to 
January 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reviewed the veteran's October 2000 claim 
for an increased rating for arthritis of the hands and feet.  
The RO recharacterized the disorder for rating purposes as 
collagen vascular disease and assigned an increased rating of 
20 percent from October 2000, the date of the claim for 
increase.  The veteran has appealed the amount of the 
increase.  By a later rating decision of February 2003, the 
RO further recharacterized the service-connected disability 
as a "rheumatological disorder consistent with lupus" and 
continued the previously-assigned 20 percent rating.  

The veteran also appealed the RO's June 2001 denial of a 
compensable rating for tendonitis of the right wrist.  On 
later review of the rating in February 2003, the RO 
recharacterized the disability as carpal tunnel syndrome with 
history of tendonitis of the right wrist and assigned a 10 
percent rating from December 13, 2002, the date of a VA 
examination.  Despite the award of a partial increase in the 
rating, the issue of entitlement to an increased rating for 
the right wrist remains before the Board because less than 
the maximum rating available was assigned.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (holding that a rating decision 
issued after a notice of disagreement which grants less than 
the maximum rating available does not "abrogate the pending 
appeal").  Since the award was not made effective for the 
full  period since the veteran's claim for increase, the 
Board will separately consider the issues of entitlement to a 
rating higher than 10 percent for the period since December 
13, 2002, and entitlement to a compensable rating for the 
earlier period..  

In a statement submitted in February 2003 in response to the 
supplemental statement of the case, the veteran stated that 
she now has tendonitis in the left wrist as well as the right 
wrist.  The issue of entitlement to service connection for 
tendonitis of the left wrist has not been developed or 
certified for review on appeal and is not inextricably 
intertwined with the issues presently before the Board.  The 
matter is referred to the RO for appropriate 
clarification/action.


FINDINGS OF FACT

1.  The veteran's service-connected rheumatological disorder 
is manifested by pain, swelling and tenderness in multiple 
joints, worse in the hands and feet.  

2.  The manifestations of the disorder are substantially 
reduced by medication and do not result in three or more 
exacerbations per year or cause definite impairment of 
health.  

3.  Before December 13, 2002, right carpal tunnel syndrome 
was manifested by subjective complaints of right wrist pain 
associated with use of the computer and by tenderness to 
palpation in the carpal and metacarpal bones of the right 
hand.  

4.  No ankylosis or limitation of motion due to right carpal 
tunnel syndrome was documented.  

5.  Since December 13, 2002, right carpal tunnel syndrome has 
been manifested by mild diffuse tenderness along the carpal 
bones and joints of the right hand and by decreased sensation 
to light touch in the digits of the right hand.  

6.  Right carpal tunnel syndrome is not shown to result in 
ankylosis or limitation of motion or in more than slight 
incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
rheumatological disorder consistent with lupus are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.71a, Code 5002, 4.88b, Code 6250 (2003).  

2.  The criteria for a rating higher than 10 percent for 
carpal tunnel syndrome with history of tendonitis of the 
right wrist during the period since December 13, 2002, are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.71a, Codes 5214, 5215, 4.124a, Code 8716 
(2003).  

3.  The criteria for a compensable rating for carpal tunnel 
syndrome with history of tendonitis of the right wrist before  
December 13, 2002, are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. § 4.71a, Codes 5214, 5215, 
4.124a, Code 8716 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 


with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increased ratings was filed before November 9, 2000, the 
VCAA is applicable because the claim remains in a pending 
status before the Board and is therefore not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claim.  In addition, in January 2000 the RO sent 
the veteran a letter that informed her of the expanded VA 
obligations under the VCAA.  The letter advised her that 
medical records were necessary to support her claim.  She was 
told that she was free to submit such records on her own but 
that VA would obtain them for her if she identified the 
provider(s) and signed release forms, which were provided.  
The essence of the approach set forth in this letter was to 
allocate the responsibility for procuring evidence between 
the veteran and VA, such that VA would make official requests 
for all records for which the veteran provided adequate 
identifying information and executed release authorizations.  
In the aggregate, the statement of the case, the supplemental 
statement of the case, and the RO letter are sufficient to 
put the veteran on notice of the requirements of the law, the 
evidence needed to support her claim, the information she 
must supply to permit VA assistance in developing her claim, 
and the evidence to be procured by VA in furtherance of its 
duty to assist consistent with the requirements of 
Quartuccio.  

In addition, the Board finds that the January 2001 VCAA 
letter sent to the veteran is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled 


American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that VA regulations 
38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to 
the extent they provide a claimant "not less than 30 days" 
to respond to a VCAA notification letter rather than the one 
year period allowed by 38 U.S.C.A. § 5103(b) for the 
submission of evidence.  

In this case, although the letter indicated that the 
requested information and/or evidence was needed as soon as 
possible, it expressly advised her that she had one year in 
which to submit it, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, the veteran was properly notified of her statutory 
rights and was clearly aware of the period allowed for the 
submission of evidence.  In addition, more than a year has 
elapsed since the letter was mailed, during which period much 
additional evidence has been received, including that 
submitted by the veteran herself.  In view of this chronology 
it is clear that there was no premature adjudication of the 
veteran's claim.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced 
treatment records were requested following the submission of 
release forms, and all available records were obtained.  The 
veteran has undergone two VA examinations in connection with 
her claim for increased ratings.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that was not obtained.  VA is not required under the 
VCAA to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

In light of the foregoing, the Board finds that the VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the veteran's behalf.  

Legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than that required for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods, a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year, a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Code 5002 (2003).  

Under the code for lupus erythematosus, a 100 percent 
evaluation is assigned for acute lupus with frequent 
exacerbations producing severe impairment of health.  When 
there are exacerbations lasting a week or more, two or three 
times per year, a 60 percent rating is assigned.  If there 
are exacerbations once or twice a year, or the disability 
became symptomatic during the past two years, a 10 percent 
evaluation is assigned.  A note to this rating code specifies 
that lupus is to be evaluated either by combining the 
evaluations for residuals under the appropriate system, or 
under DC 6350, whichever method results in a higher 
evaluation.  38 C.F.R. § 4.88b, Code 6350 (2003).  

Under the code for limitation of motion of the wrist, a 10 
percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. § 
4.71a, Code 5215 (2003).  

Under the code for ankylosis of the wrist, a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
wrist of the dominant hand at 20 degrees to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Code 5214 (2003).  

Evaluation of disability involving the ulnar nerve is based 
on the degree of paralysis present.  For the major upper 
extremity, a 50 percent rating is assigned for complete 
paralysis, as manifested by "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, and very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, and inability to spread the fingers (or 
reverse) or to adduct the thumb; and flexion of wrist 
weakened.  Severe incomplete paralysis of the major hand 
warrants a 40 percent rating.  Moderate incomplete paralysis 
of the major hand warrants a 30 percent rating.  Mild 
incomplete paralysis of the major hand warrants a 10 percent 
rating.  38 C.F.R. § 4.124a, Code 8516 (ulnar nerve 
paralysis), Code 8616 (ulnar nerve neuritis), and Code 8716 
(ulnar nerve neuralgia).

Analysis -- Increased rating for rheumatological disorder  

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) is applicable.  According to Francisco, 
although the entire recorded history must be considered, it 
is the present level of disability that is of primary 
concern.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).  

The record shows that service connection was granted for 
arthritis of both ankles and feet of undetermined type in 
March 1977 and a noncompensable rating was assigned.  The 
veteran's claim for increase was received in October 2000.  

Evidence received in support of the claim for increase 
includes records from Internal Medicine Specialists 
pertaining to treatment, primarily from G. Baker, M.D., since 
January 1999.  Entries dated in and after January 1999 show 
that the veteran was seen for a flare-up of joint pain 
following the birth of a child, with involvement of the 
hands, knees, wrists, feet and back.  Tests were strongly 
positive for ANA and weakly positive for rheumatoid 
arthritis.  The condition was considered most consistent with 
that disorder.  Subsequent entries refer to inflammatory 
polyarthritis as well as serology tests that suggested lupus.  
When seen in follow-up in October 2000, the veteran reported 
having more symptoms recently, the hands and feet being the 
worst problem areas.  Medications included Methotrexate by 
injection and Prednisone.  There was a boutonnière-type 
deformity of the third and fifth fingers of the right hand 
and pain and swelling of other joints.  In February 2001 the 
veteran believed that things were going better.  The 
Prednisone had been stopped.  There was a trace of synovitis 
in joints of the right hand but none in other joints.  She 
was given an injection in the right third proximal 
interphalangeal joint.  Follow-up was scheduled for four 
months later.  

The veteran underwent a VA examination in February 2001.  She 
complained of pain in the feet and hands, worse on the right, 
and occasional swelling of other joints.  Examination of the 
hands showed no redness, warmth or swelling.  There were 
boutonnière deformities of two fingers of the right hand.  
There was a slight suggestion of swelling and mild tenderness 
of the right wrist.  There was a normal range of motion of 
the wrists and fingers and grip strength was normal 
bilaterally.  Examination of the feet showed slight 
tenderness and swelling of various joints of the hands and 
feet.  The range of motion of the ankles was normal.  There 
was no abnormality of any other joint.  The diagnosis was 
collagen vascular disease showing characteristics of both 
rheumatoid arthritis and lupus.  

At a VA examination performed in December 2002, the veteran 
related that since the prior examination she had started on 
Infliximab and was continuing with Methotrexate.  The 
medications had helped her quite a lot and her joint pain had 
markedly decreased.  She noticed that when she got closer to 
her next Infliximab injection she had more problems with her 
joints.  Examination showed no redness, warmth or swelling of 
the joints.  There were flexion deformities of two fingers of 
the right hand.  There was mild diffuse tenderness of the 
hands and feet.  The assessment was rheumatologic disorder.  
The examiner commented that the veteran was doing extremely 
well on her current medications.  

As described in the foregoing medical records, the veteran's 
service-connected disability has manifestations 
characteristic of both rheumatoid arthritis and lupus 
erythematosus.  Since the VA rating schedule has codes for 
both of these disorders, her entitlement to an increase must 
be considered under each.  

Rheumatoid arthritis is rated either as an active disease 
process or as an inactive process, in which case the rating 
is assigned on the basis of limitation of motion of the 
affected joints.  The veteran's disease is clearly an active 
process and must be rated as such.  To warrant the next 
higher rating of 40 percent under the rheumatoid arthritis 
code, there must be definite impairment of health or three or 
more exacerbations a year.  The record shows that the veteran 
has been followed regularly for her rheumatological disorder 
for several years.  During that period the symptoms have 
involved multiple joints but are not clearly shown to affect 
other organs or result in systemic manifestations, and it 
cannot be reasonably concluded that there has been definite 
impairment of health.  Nor does the record clearly document 
three or more incapacitating exacerbations of the disorder 
per year, as distinguished from more or less constant 
recurring symptoms.  

The criteria for the next higher rating of 60 percent under 
the code for lupus likewise require exacerbations occurring 
at the rate of three or more per year.  Although the evidence 
has shown some degree of fluctuation in the severity of the 
symptoms associated with the disorder, the only episode that 
would appear to qualify as a true exacerbation occurred in 
early 1999, before the current claim for increase, when the 
veteran experienced an increase in symptoms after the birth 
of a child.  Since then it appears that the symptoms have 
responded to changes in medications and that the most recent 
change was has been particularly successful in controlling 
the disorder.  In that case, the criteria for a higher rating 
under the lupus code are clearly not satisfied.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the claim for an 
increased rating for the service-connected rheumatological 
disorder.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
see also 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Analysis -- Increased rating for carpal tunnel syndrome 

The appeal as to this issue likewise arises from the denial 
of a claim for increase; consequently, the rule from 
Francisco, id., is applicable.  

The veteran underwent a VA examination in February 2001 in 
connection with her claim for an increased rating.  She 
reported a history of tendonitis involving her right wrist in 
service which preceded the discomfort of her feet and hands 
and seemed to be related to overuse of the computer.  The 
symptoms resolved without sequelae and she had continued to 
use a computer regularly.  Examination showed tenderness to 
palpation in the carpal and metacarpal bones of the right 
hand.  There was a normal range of motion of the wrist and 
fingers.  The assessment was history of tendonitis of the 
right wrist.  The examiner believed that by the veteran's 
description, this was de Quervain's tendonitis related to 
overuse of the computer.  She was currently asymptomatic as 
to the abductor and extensor tendons of the right thumb.  

At the VA examination of December 2002, it was reported that 
since the last VA examination the veteran had noted problems 
with tingling and numbness of the right hand.  Her 
rheumatologist thought this might be carpal tunnel syndrome 
and gave her braces to wear at night.  The veteran was not 
sure that the braces had been helpful.  The examiner noted 
that the tendonitis reported at the previous examination was 
currently asymptomatic.  On examination, there was some mild 
diffuse tenderness to palpation along the carpal bones and 
the joints of the right hand.  There was decreased sensation 
to light touch in all fingers and the thumb of the right hand 
but none on the left.  Strength was normal.  The range of 
motion of the wrist was normal.  Phalen's and Tinel's test 
were positive in the right wrist.  The assessment was carpal 
tunnel syndrome of the right wrist secondary to the 
rheumatologic disorder.  

In considering the rating for carpal tunnel syndrome both 
before and after December 13, 2002, the painful right hand 
manifestations associated with the rheumatological disorder 
must be deemed to be included in the rating assigned for that 
disability under Code 5002 to the extent that they cannot be 
specifically attributed to carpal tunnel syndrome.  

In this regard, the record shows that service connection for 
tendonitis was established on the basis of symptoms that the 
veteran and a VA examiner attributed to overuse of the 
computer.  The disorder was later relabeled as carpal tunnel 
syndrome.  As described at the February 2001 VA examination, 
the manifestations were limited to subjective complaints.  No 
limitation of motion that would have permitted a compensable 
rating of 10 percent under Code 5215 based on limitation of 
motion was present, nor was there evidence of neurological 
deficit.  No findings to support the assignment of a 
compensable rating under any code were reported.  

At the December 13, 2002, VA examination the findings 
included a slight loss of sensation of the right hand that 
was attributed to carpal tunnel syndrome.  The neurological 
deficit was sensory only.  No motor dysfunction was noted, 
and strength was reported as normal.  The deficits cannot 
reasonably be characterized as representing more than slight 
incomplete paralysis of the ulnar nerve.  No limitation of 
motion or ankylosis was reported at the examination.  In the 
absence of limitation of motion or more than slight 
incomplete paralysis of the ulnar nerve, there is no basis 
for the assignment of a rating higher than 10 percent for the 
period since December 13, 2002.  

Accordingly, a preponderance of the evidence of record is 
against the claim for a compensable rating before December 
13, 2002, or for a rating higher than 10 percent after that 
date.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
see also 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

A rating higher than 20 percent for a rheumatological 
disorder consistent with lupus is denied.  

A rating higher than 10 percent for carpal tunnel syndrome 
with history of tendonitis of the right wrist during the 
period since December 13, 2002, is denied.  

A compensable rating for carpal tunnel syndrome with history 
of tendonitis of the right wrist before December 13, 2002, is 
denied.  



	                        
____________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



